Citation Nr: 1120205	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  06-00 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been remanded on several occasions, most recently in February 2011.  The Veteran was afforded a video hearing before a member of the Board in April 2011.  A written transcript of this hearing was created and added to the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that previously, the issue on appeal was characterized as whether new and material evidence had been submitted to reopen a service connection claim for PTSD.  In its June 2009 remand, the Board recharacterized the benefit sought on appeal as whether new and material evidence had been submitted to reopen a service connection claim for a psychiatric disability, to include PTSD.  This change was made in light of the recent holding of the U.S. Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), in which the Court held that a claim for benefits for one psychiatric disability also encompassed claims based on other psychiatric diagnoses which should be considered by the Board to be within the scope of the filed claim.  

Upon further review, the Board finds that because only PTSD, and no other psychiatric disability, was considered and denied by VA in a prior final October 2002 rating decision, the Veteran's current service connection claim, having been expanded to include any psychiatric disability, need not be subject to 38 U.S.C.A. § 5108.  Generally, a claim that is the subject of a prior final denial may only be reopened if new and material evidence is received with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  In the present case, however, the Board finds the current claim to be sufficiently different in nature to be considered directly on the merits.  Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998); Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994), aff'g 4 Vet. App. 283, 288-89 (1993).  

Specifically, the Board notes that the prior final October 2002 VA rating decision denied only PTSD, and no other psychiatric disability.  At present, the Veteran has presented competent evidence of other current psychiatric diagnoses, such as an October 2009 VA examination report which resulted in a diagnosis of a mood disorder, with depressive features.  Additionally, a September 2009 VA clinical notation indicated diagnoses of depression and/or major depressive disorder.  As noted above, pursuant to the Clemons holding, the Board concludes the Veteran's service connection claim must be more broadly considered to encompass any other psychiatric disability raised by the Veteran or found within the evidence of record.  The Board is barred, however, from going to the merits of the pending service connection claim at this time, as the RO has not done the same; rather, the RO has denied the application to reopen for a failure to submit new and material evidence.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Therefore, any adjudication on the merits by the Board of the issue of service connection for a psychiatric disability is potentially prejudicial to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran appropriate notice regarding his pending claim of service connection for a psychiatric disability, to include any relevant laws and regulations.  Additionally, provide him notice of the evidence VA has or will obtain or assist in obtaining, and the evidence he is expected to provide.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate on the merits the Veteran's pending service connection claim for a psychiatric disability, to include PTSD, in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

